Order denying motion of plaintiffs for a severance of their action against defendant Molly Marcu from their action against defendant Beebe Service Corporation and restoration of the action against defendant Molly Marcu to the Trial Term calendar, and denying plaintiffs’ application for leave to withdraw the motion, modified on the law and the facts by striking out the word “ denied ” in the second ordering paragraph and substituting therefor the word “granted.” As so modified, the order is affirmed, without costs. Defendant Marcu is not entitled to a joint trial with the codefendant. Plaintiffs could have proceeded against one or more joint tort-feasors. Any question of prejudice resulting to that defendant by reason of the absence of the driver of the taxicab because of his induction in military service is not within the scope of this motion for severance. Hagarty, Acting P. J., Cars-well, Johnston, Adel and Lewis, JJ., concur.